Citation Nr: 1545850	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  15-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to May 24, 2013 for the grant of service connection for mixed polyneuropathy of the right lower extremity.

2.  Entitlement to an effective date prior to May 24, 2013 for the grant of service connection for mixed polyneuropathy of the left lower extremity.

3.  Entitlement to a higher initial rating for mixed polyneuropathy of the right lower extremity, currently rated as 10 percent disabling from May 24, 2013 to May 28, 2015 and 30 percent disabling thereafter.

4.  Entitlement to a higher initial rating for mixed polyneuropathy of the left lower extremity, currently rated as 10 percent disabling from May 24, 2013 to May 28, 2015 and 30 percent disabling thereafter.

5.  Entitlement to an effective date prior to May 29, 2015 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs Regional Office in Detroit, Michigan, which granted entitlement to service connection for mixed polyneuropathy of the bilateral lower extremities, effective May 24, 2013.

The May 2014 rating decision assigned an initial 10 percent rating, bilaterally, effective from the date of service connection.  The rating was subsequently increased to 30 percent, bilaterally, effective May 29, 2015.

The Veteran's appeal of the initial rating includes the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was subsequently granted, effective May 29, 2015, by a June 2015 rating decision.  Therefore, the issue has been recharacterized as entitlement to an effective date for TDIU prior to May 29, 2015 for the grant of entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a higher initial rating for neuropathy of the bilateral lower extremities and an earlier effective date for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 3, 2007 statement submitted by the Veteran included an informal claim for service connection for mixed polyneuropathy of the bilateral lower extremities, which remained pending until the grant of service connection by the May 2014 rating decision.

2.  Entitlement to service connection for mixed polyneuropathy of the bilateral lower extremities arose prior to October 2007 informal claim.


CONCLUSION OF LAW

1.  The criteria for an earlier effective date of October 3, 2007 for service connection for mixed polyneuropathy of the right lower extremity have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155; 3.160, 3.400 (2015).

2.  The criteria for an earlier effective date of October 3, 2007 for service connection for mixed polyneuropathy of the left lower extremity have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155; 3.160, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal of an effective date is a "downstream" issue from the AOJ's grant of service connection for the Veteran's claims.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required because the claims have already been substantiated.  See Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the dates the Veteran filed his claims.  A medical opinion or examination is not required to determine when the Veteran filed his claims.  He has not identified any additional evidence that could show earlier dates for his claims.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Earlier Effective Dates

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  38 C.F.R. § 3.155.  The determination that a communication constitutes an informal claim revolves around the factual findings of whether the claimant identified the benefits sought as well as whether there was an indication of an intent to apply for benefits.  Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012).

The requirement to identify the benefit sought will be met by "referring to a body part or system that is disabled or by describing symptoms of the disability."  Deliseo v. Shinseki, 25 Vet. App. 45, 53 (2011) (quoting Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009)).  VA must determine the scope of a claim based on a sympathetic assessment of the claimant's description of the claim, the symptoms described, and the information received in support of the claim; it is not necessary for the Veteran to identify the legal theory upon which service connection is sought. Deliseo, 25 Vet. App. at 53; see also Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007).

The regulations define a "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c).  A reasonably raised claim remains pending until there is recognition of the substance of the claim in a decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent "claim" for the same disability.  Ingram, 21 Vet. App. at 243 (citing 38 C.F.R. § 3.160(c)).

Here, the Veteran submitted a statement on October 3, 2007, requesting to reopen his claim of entitlement to service connection for Hepatitis C and indicating he was seeking TDIU for conditions secondary to Hepatitis C.  VA treatment records that were constructively of record at that time show the Veteran was being treated for mixed polyneuropathy of the bilateral lower extremities, as the primary secondary complication to Hepatitis C and the resulting liver transplant.  

A sympathetic assessment of the Veteran's October 2007 statement and the available evidence at the time of the statement warrants a finding that the statement constituted an informal claim for mixed polyneuropathy for the bilateral lower extremities, as the statement clearly indicated the Veteran's belief that he was entitled to compensation for conditions secondary to Hepatitis C for which he was receiving VA treatment.  See Reeves, 682 F.3d at 993; Deliseo, 25 Vet. App. at 53; 38 C.F.R. § 3.155.

The informal claim remained pending until the grant of service connection for mixed polyneuropathy of the bilateral lower extremities by the May 2014 rating decision, as the AOJ initially failed to take development actions with respect to the conditions the Veteran claimed as secondary to Hepatitis C.  The record clearly indicates entitlement to service connection for mixed polyneuropathy of the bilateral lower extremities arose prior to the October 2007 claim.  Therefore, the effective date of service connection is the date of the claim, and an earlier effective date of October 3, 2007 for mixed polyneuropathy of the bilateral lower extremities is warranted.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an earlier effective date of October 3, 2007 for service connection for mixed polyneuropathy of the right lower extremity is granted.

Entitlement to an earlier effective date of October 3, 2007 for service connection for mixed polyneuropathy of the left lower extremity is granted.


REMAND

The AOJ has not had the opportunity to assign an initial rating for the bilateral polyneuropathies for the period from October 3, 2007 to May 23, 2013.  Therefore, the initial rating for this period must be remanded to the AOJ for consideration in the first instance to ensure the Veteran is afforded due process.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

It also does not appear the AOJ has made a determination with respect to whether extra-schedular consideration is warranted for the period since May 24, 2013.  Therefore, the Board defers its adjudication of the initial rating for the period since May 24, 2013, to allow the AOJ to fully consider the initial rating assigned for the disability.

The issue of entitlement to an earlier effective date for the grant of TDIU is inextricably intertwined with the initial rating assigned for mixed polyneuropathy of the bilateral lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The Veteran has reportedly been unemployed since 2004.  He contends that he has been unemployable due to the effects of the service connected disabilities.  It is unclear whether he will meet the percentage requirements for TDIU during the entire period of his unemployment, and the Board is required to insure that this claim is referred to the Director of VA's Compensation and Pension service for initial consideration of TDIU on an extraschedular basis during periods when he was unemployed but did not meet the percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(a), (b) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assign an initial rating for mixed polyneuropathy of the lower extremities for the period from October 3, 2007 to May 23, 2013 and determine whether extra-schedular consideration is warranted at any point from the effective date of service connection, referring the issue to the Director, Compensation and Pension Service, if deemed necessary.

2.  After completing the step above, determine whether an effective date prior to May 29, 2015 is warranted for TDIU, as entitlement to TDIU is an element of the Veteran's appeal of the initial rating assigned for mixed polyneuropathy of the bilateral lower extremities.

3.  If there is any period prior to May 29, 2015, when the veteran was unemployed but did not meet the percentage requirements for TDIU, refer that issue to the Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


